OPINION
TIJERINA, Justice.
This is an appeal from an order by the trial court denying appellants’ pleas of privilege.
Ira and Berneice Corbin, appellees, are the owners of a 905.8 acre tract of land in Frio County, Texas. Appellees brought suit against appellants, alleging that appellants own working interests in an oil, gas and mineral lease covering the tract of land in question, and that appellants had failed to explore and develop the leased tract. All appellants filed pleas of privilege to be sued in the county of their residence or principal office. Appellees filed controverting pleas to each plea of privilege, claiming proper venue was in Frio County.
Appellants advance two points of error, contending that appellees, as a matter of law, failed to state a cause of action for the recovery of an interest in land or for damages sufficient to sustain venue in Frio County under article 1995Í14).1 Secondly, the corporate appellants contend that the evidence is legally and factually insufficient to support the trial court’s implied findings pursuant to article 1995(23). The record reflects that neither party requested findings of fact and conclusions of law, nor were they filed by the court. When no findings of fact and conclusions of law are filed, the trial court judgment implies all necessary fact-findings in support of its judgment. Carter v. William Sommerville & Son, Inc., 584 S.W.2d 274, 276 (Tex.1979).
Appellants and appellees both cite Roach v. Chevron U.S.A., Inc., 574 S.W.2d 200 (Tex.Civ.App. — San Antonio 1978, no writ) as authority for the requirements to establish venue under article 1995(14). The statute requires that a suit to recover an interest in land or damages thereto be brought in the county where the land is *344located. Two venue facts must be established under subdivision (14): (1) the location of the land and (2) the nature of the plaintiff’s claim, which is determined by the rights asserted and the relief sought in plaintiff’s pleadings. Roach v. Chevron U.S.A., Inc., supra at 202. Appellant does not dispute that the land in question is located in Frio County, thus we need only determine the nature of appellees’ claim. See Hudgins v. Krawetz, 558 S.W.2d 131, 132 (Tex.Civ.App. — San Antonio 1977, no writ).
The nature of the suit is an important venue fact and the allegations in the petition, which may be elaborated on in the controverting affidavit, are determinative of whether the nature of the suit complies with the statute; this determination is one of law for and by the court. See Ryan Mortgage Investors v. Lehmann, 544 S.W.2d 456, 459 (Tex.Civ.App. — Beaumont 1976, writ dism’d); American Mayflower Moving & Storage Services v. Malmberg, 500 S.W.2d 938, 939 (Tex.Civ.App. — Amarillo 1973, no writ). Further, alternative allegations are sufficient for the purpose of maintaining venue. Bee County Cooperative Association v. Dominy, 489 S.W.2d 418, 421-22 (Tex.Civ.App. — Corpus Christi 1972, no writ).
Appellees’ original petition alleges that the lease in question, which is filed of record, has a primary term of five (5) years, which has elapsed. The petition alleges that two producing wells have been drilled, but that appellants have not conducted any additional development in the three years prior to the filing of suit. Appellees contend in their petition that appellants’ failure to additionally explore and develop the leased premises violates covenants contained in the lease and violates the “reasonably prudent operator” standard governing such oil and gas leases. The prayer for relief requests damages for failure to develop, and termination of the lease as to all acreage except that acreage connected with the two existing producing wells. Alternatively, appellees request that the court set a time limit on further development. Appel-lees’ controverting plea asserts a cause of action under subdivision (14) of article 1995, pleading that the lawsuit against appellants is based in part on damages to realty situated in Frio County, Texas. The controverting plea further asserts that the cause of action is in part a suit for the recovery of an interest in land.
The term “damages to land” as used in subdivision (14) of the venue statute means injury to the possession, the freehold or the estate. Richter v. Plains National Bank of Lubbock, 440 S.W.2d 76, 80 (Tex.Civ.App. — Fort Worth 1969, writ dism’d). If an individual who has parted with an interest in land seeks to recover the interest by attempting to avoid the contract under which the land was lost, the suit is for the recovery of land and falls within the provisions of subdivision (14). Leonard v. Carter, 389 S.W.2d 147 (Tex.Civ.App. — Fort Worth 1965, writ dism’d). Additionally, if the instrument conveying the interest in land is filed of record, and for that reason would cloud title, a suit attacking the instrument would be one to remove an incum-brance upon title to the land. DRG Financial Corp. v. Wade, 577 S.W.2d 349, 352 (Tex.Civ.App. — Houston [14th Dist.] 1979, no writ); Leonard v. Carter, supra at 148.
Guided by the authorities discussed above, our review of appellees’ pleadings leads us to conclude that they have pled a cause of action within the ambit of subdivision (14). Our review is restricted to the nature or character of the suit, and is not directed to the question of whether a cause of action exists in fact. See Sammons v. Manning, 400 S.W.2d 787, 789 (Tex.Civ.App. —Fort Worth 1966, writ dism’d). Although appellants urge that this Court’s decision in Batex Oil Co. v. La Brisa Land & Cattle Co., 352 S.W.2d 769 (Tex.Civ.App. — San Antonio 1961, writ dism’d), requires us to hold that appellees’ cause of action fails to satisfy the requirements of subdivision (14), Ba-tex can be distinguished. The “precise question” facing this Court in Batex was “whether or not appellees’ allegation that the lease has terminated by reason of cessation of production in paying quantities, was *345made in good faith or only for the purpose of maintaining venue.” Batex Oil Co. v. La Brisa Land & Cattle Co., supra at 771. Finding no claim of bad faith allegations, we hold that appellees’ pleadings meet the requirements of subdivision (14). Point of error number one is overruled. In light of our holding, we need not address appellants’ second point of error.
The order of the trial court is affirmed.

. All statutory references are to Tex.Rev.Civ. Stat.Ann. art. 1995 (Vernon 1964).